
	

114 HR 4760 IH: Blue Lives Matter Act of 2016
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4760
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Mr. Buck (for himself, Mr. Gowdy, Mr. Sessions, Mr. Chaffetz, and Mr. Ratcliffe) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To make an attack on a police officer a hate crime, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Blue Lives Matter Act of 2016. 2.Hate crime against police officers (a)In generalChapter 13 of title 18, United States Code, is amended by adding at the end the following:
				
					250.Hate crimes against police officers
 (a)In generalWhoever, in any circumstance described in section 249(a)(2)(B) of this title, knowingly causes bodily injury to any person, or attempts to do so, because of the actual or perceived status of the person as a police officer—
 (1)shall be imprisoned not more than 10 years, fined in accordance with this title, or both; and (2)shall be imprisoned for any term of years or for life, fined in accordance with this title, or both, if—
								
									(A)
 death results from the offense; or  (B) the offense includes kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill.
								(b)Certification requirement
 (1)In generalNo prosecution of any offense described in this section may be undertaken by the United States, except under the certification in writing of the Attorney General, or a designee, that—
 (A)the State does not have jurisdiction; (B)the State has requested that the Federal Government assume jurisdiction;
 (C)the verdict or sentence obtained pursuant to State charges left demonstratively unvindicated the Federal interest in eradicating bias-motivated violence; or
 (D)a prosecution by the United States is in the public interest and necessary to secure substantial justice.
 (2)Rule of constructionNothing in this subsection shall be construed to limit the authority of Federal officers, or a Federal grand jury, to investigate possible violations of this section.
 (c)GuidelinesAll prosecutions conducted by the United States under this section shall be undertaken pursuant to guidelines issued by the Attorney General, or the designee of the Attorney General, to be included in the United States Attorneys' Manual that shall establish neutral and objective criteria for determining whether a crime was committed because of the actual or perceived status of any person.
						(d)Statute of limitations
 (1)Offenses not resulting in deathExcept as provided in paragraph (2), no person shall be prosecuted, tried, or punished for any offense under this section unless the indictment for such offense is found, or the information for such offense is instituted, not later than 7 years after the date on which the offense was committed.
 (2)Offenses resulting in deathAn indictment or information alleging that an offense under this section resulted in death may be found or instituted at any time without limitation.
 (e)DefinitionsIn this section: (1)Police officerThe term police officer means any officer or employee of the United States, any State, or any political subdivision of a State, while engaged in the enforcement or prosecution of any of the criminal laws of the United States, a State, or any political subdivision of a State.
 (2)StateThe term State includes the District of Columbia, Puerto Rico, and any other territory or possession of the United States..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						250. Hate crimes against police officers..
			
